EXHIBIT 10.13

 

MICROSEMI CORPORATION

 

Summary of Compensation Arrangements for Named Executive Officers

 

Base Salaries. The current annual base salaries for the named executive officers
of Microsemi Corporation (the “Company”) are as follows:

 

Name    Job Title   Salary  

James J. Peterson

   President and Chief Executive Officer   $ 631,200   

Ralph Brandi

   Executive Vice President, Chief Operating Officer   $ 420,400   

John W. Hohener

   Executive Vice President, Chief Financial Officer, Secretary and Treasurer  
$ 346,000   

John M. Holtrust

   Senior Vice President of Human Resources   $ 305,800   

Steven G. Litchfield  

   Executive Vice President, Chief Strategy Officer   $ 273,000   

 

Additional Compensation. In addition to the base salaries noted in the table
above, the named executive officers are also entitled to participate in various
Company plans, and are subject to other written agreements, in each case as set
forth in exhibits to the Company’s filings with the Securities and Exchange
Commission. In addition, the named executive officers also receive certain
perquisites and other personal benefits as disclosed in the Company’s annual
proxy statement.